  Case 19-13020         Doc 23    Filed 07/17/19 Entered 07/17/19 11:46:40        Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                               Case No.: 19-13020
                                                     Chapter: 13
            Anthony L. Davis                         Plan filed on 05/06/2019
                                                     Confirmation Hearing: 7/23/19

                                         Debtor(s)   Judge Carol A. Doyle


    AMENDED OBJECTION TO CONFIRMATION OF PLAN FILED ON 05/06/2019



        NOW COMES THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW
YORK, SUCCESSOR-IN-INTEREST TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE
FOR STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2006-AR5,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AR5, and/or its assigns
(hereinafter “Movant”), by and through its attorneys, Codilis & Associates, P.C., and moves this
Honorable Court for an Order denying confirmation of Debtor’s plan filed on 05/06/2019 and in
support thereof states as follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 5/6/19 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Movant has filed a claim secured by an interest in the real property commonly
known as 16708 Greenwood Avenue, South Holland, IL and that the Chapter 13 plan herein
proposes that Debtor cure the pre-petition arrearage claim through the Chapter 13 Trustee while
maintaining current, post-petition mortgage payments;


        3.        That although Movant has filed a proof of claim indicating a pre-petition
arrearage in the amount of $28,205.67, the proposed plan provides for payment of only
$14,400.00 in contradiction of Movant’s rights under 11 U.S.C. §1322(b)(2) and/or §1322(b)(5);
  Case 19-13020             Doc 23         Filed 07/17/19 Entered 07/17/19 11:46:40       Desc Main
                                             Document     Page 2 of 2

         4.        That assuming Debtor makes all Chapter 13 plan payments in a timely fashion,
the plan would have to be administered for approximately 92 months in order to pay Movant’s
pre-petition arrearage in full and said cure is unreasonable and fails to adequately protect
Movant’s interest;


         5.        That sufficient grounds exist for denial of confirmation as Debtor’s plan:
                   a.        Fails to cure Movant’s pre-petition arrearage claim within a
                   reasonable time;




         WHEREFORE, THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW
YORK, SUCCESSOR-IN-INTEREST TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE
FOR STRUCTURED ASSET MORTGAGE INVESTMENTS II TRUST 2006-AR5,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AR5 prays this Court deny
confirmation of the plan allowing the fees and costs described herein to be added to the
indebtedness pursuant to the terms of the note and mortgage, and for such other and further relief
as this Court may deem just and proper.
         Dated this 07/17/2019.
                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.


                                                             By: /s/ Grant Simmons

                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Grant W. Simmons ARDC#6330446
                                                             Codilis & Associates, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300
                                                             C&A FILE (14-17-10216)

NOTE: This law firm is a debt collector.
